DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to amendment
2.	This is a Final Office action in response to applicant’s remarks/arguments filed on 12/28/2020. 
3.	Status of the claims:
	•	Claims 1-7, 9-12, 14-17 and 19-20 have been amended.
	•	Claims 3, 8, 13, and 18 have been canceled.
•	Claims 1-2, 4-7, 9-12, 14-17 and 19-24 are currently pending and have been examined.

Response to remarks/arguments
4.	Applicant’s remarks/arguments filed on 12/28/2020 with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of obviousness rejection is made in view of Kim et al. (US 20110188594 A1).
5.    	In response to Applicant’s remarks/arguments filed on 12/28/2020 regarding amended independent claims 1, 6, 11 and 16, the Examiner acknowledges that ASUSTek does not explicitly teach the newly recited features “wherein the presence of the carrier indicator in the specific downlink control information format is UE-specific” as argued by Applicant. However, the system of Kim et al. (US 20110188594 A1) cures this deficiency.
6.	On pages 2-5 of Applicants’ remarks dated 12/28/2020, the applicant states it is respectfully asserted that ASUSTeK fails to teach “identifying whether a carrier indicator is present in a specific downlink control information format based on radio resource control (RRC) signaling, wherein the specific downlink control information format is predefined within multiple downlink control information formats,” either expressly or impliedly.   
7.	  In response to applicant’s remarks, the examiner respectfully disagrees. It is important to note that the current rejection of amended independent claims 1, 6, 11, and 16 is an obviousness rejection depending upon the previously cited ASUSTek in view of newly cited Kim’s reference. However, ASUSTek discloses the presence of carrier indicator in based on DCI format for single carrier with additional carrier indicator field. Moreover, ASUSTek further discloses DL and UL grants for each component carrier based on multiple downlink control information (DCI) formats for single carrier with carrier indicator field of a value of 1, 2 or 3 bits. Furthermore, ASUSTek discloses the detected information could be a new defined DCI format                               
Please see the rejection below.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1, 3-4, 6, 8-9, 11, 13-14, 16, 18-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ASUSTek (Blind decoding in LTE-A, dated 08/28/2009) in view of Kim et al. (US 20110188594 A1).

Regarding claim 1, ASUSTek discloses a method performed by a user equipment (UE) for acquiring downlink control information in order to enable communication over a plurality of cells in a communication system, the method comprising: identifying whether a carrier indicator is present in a specific downlink control information format based on radio resource control (RRC) signaling, wherein the specific downlink control information format is predefined within a multiple downlink control information formats (ASUSTeK, pages 1, 3, Introduction, sections II-1, 2, 3: detecting relative information of presence of carrier indicator through a higher layer signaling (such as RRC signaling) from eNB / DL assignments and UL grants for each component carrier based on downlink control information (DCI) format (s) for single carrier with carrier indicator field of a value of 1, 2 or 3 bits. Moreover, ASUSTek discloses the detected information could be a new defined DCI format); and monitoring a downlink control channel for the specific downlink control information format in a dedicated search space, based on the identification for a presence of the carrier indicator (ASUSTek, page 1_section II and page 2_section II-1: based on some information, reduce UE-specific search space on the component carriers of PDCCH monitoring, such as constraining aggregation levels and the number of PDCCH candidates for each aggregation level. And based on the detected information on the specific component carrier (anchor carrier), reduce UE-specific search space on other component carriers. The detected information could be a new defined DCI format and shall be designed to avoid the increase of blind decoding attempts. Moreover, UE may know whether DL assignments and uplink grants are assigned in the component carriers of PDCCH monitoring or not, based on the detected information).
ASUSTek does not appear to explicitly disclose wherein the presence of the carrier indicator in the specific downlink control information format is UE-specific.	However, Kim from similar field of endeavor discloses wherein the presence of the carrier indicator in the specific downlink control information format is UE-specific (Kim, para. 25, 107, 109: a single carrier was configured in uplink or downlink transmission, and a PUCCH of a certain UE was configured and transmitted within the single carrier. Moreover, Kim further discloses a carrier index of UE-specific carrier aggregation or recognition domain, a cell index of a cell set which is specifically set, a subframe index of a specific subframe having specific features such as a precoding pattern or a reference symbol type/pattern).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of ASUSTek as modified by Chung with the teaching of Kim by using the above features such as the cell index is user-equipment (UE)-specific as taught by Kim. The motivation for doing so would have been to enable the allocation of resources to specific uplink control channel feedback to be dynamically signaled by an L1/L2 control signal (as in a PDCCH or MAC message) or high layer signaling (such as RRC signaling).   

Regarding claim 4, ASUSTek discloses the method of claim 1, wherein a cell of a downlink control channel transmission is configured by the RRC signaling (ASUSTek, pages 1, 2 sections II-1, 2: UE-specific search space reduction: Based on some information, reduce UE-specific search space on the component carriers of PDCCH monitoring, such as constraining aggregation levels and the number of PDCCH candidates for each aggregation level. Through RRC signaling, narrow down the UE-specific search space of each component carrier). 

Regarding claim 6, ASUSTek discloses a method performed by a base station for transmitting downlink control information to one user equipment (UE) in order to enable communication over a plurality of cells in a communication system, the method comprising: transmitting a radio resource control (RRC) signaling indicating whether a carrier indicator is present in a specific downlink control information format, wherein the specific downlink control information format is predefined within multiple downlink control information formats (ASUSTeK, pages 1, 3, Introduction, sections II-1, 2, 3: detecting relative information of presence of carrier indicator through a higher layer signaling (such as RRC signaling) from eNB / DL assignments and UL grants for each component carrier based on downlink control information (DCI) format (s) for single carrier with carrier indicator field of a value of 1, 2 or 3 bits. Moreover, ASUSTek discloses the detected information could be a new defined DCI format); and transmitting the downlink control information corresponding to the specific downlink control information format on a downlink control channel in a dedicated search space (ASUSTek, page 1_section II and page 2_section II-1: based on some information, reduce UE-specific search space on the component carriers of PDCCH monitoring, such as constraining aggregation levels and the number of PDCCH candidates for each aggregation level. And based on the detected information on the specific component carrier (anchor carrier), reduce UE-specific search space on other component carriers. The detected information could be a new defined DCI format and shall be designed to avoid the increase of blind decoding attempts. Moreover, UE may know whether DL assignments and uplink grants are assigned in the component carriers of PDCCH monitoring or not, based on the detected information).
ASUSTek does not appear to explicitly disclose wherein the presence of the carrier indicator in the specific downlink control information format is UE-specific.	However, Kim from similar field of endeavor discloses wherein the presence of the carrier indicator in the specific downlink control information format is UE-specific (Kim, para. 25, 107, 109: a single carrier was configured in uplink or downlink transmission, and a PUCCH of a certain UE was configured and transmitted within the single carrier. Moreover, Kim further discloses a carrier index of UE-specific carrier aggregation or recognition domain, a cell index of a cell set which is specifically set, a subframe index of a specific subframe having specific features such as a precoding pattern or a reference symbol type/pattern).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of ASUSTek as modified by Chung with the teaching of Kim by using the above features such as the cell index is user-equipment (UE)-specific as taught by Kim. The motivation for doing so would have been 
     
Regarding claim 9, ASUSTek discloses the method of claim 6, wherein information on a cell for a downlink control channel transmission is transmitted via the RRC signaling (ASUSTek, pages 1, 2 sections II-1, 2: UE-specific search space reduction: Based on some information, reduce UE-specific search space on the component carriers of PDCCH monitoring, such as constraining aggregation levels and the number of PDCCH candidates for each aggregation level. Through RRC signaling, narrow down the UE-specific search space of each component carrier). 

Regarding claim 11, ASUSTek discloses a user equipment (UE) for acquiring downlink control information in order to enable communication over a plurality of cells in a communication system, the UE comprising: a transceiver; and a processor coupled with the transceiver and configured to: identify whether a carrier indicator is present in a specific downlink control information format based on radio resource control (RRC) signaling, wherein the specific downlink control information format is predefined within multiple downlink control information formats (ASUSTeK, pages 1, 3, Introduction, sections II-1, 2, 3: detecting relative information of presence of carrier indicator through a higher layer signaling (such as RRC signaling) from eNB / DL assignments and UL grants for each component carrier based on downlink control information (DCI) format (s) for single carrier with carrier indicator field of a value of 1, 2 or 3 bits. Moreover, ASUSTek discloses the detected information could be a new defined DCI format), and monitor a downlink control channel for the specific downlink control information format in a dedicated search space, based on the identification for a presence of the carrier indicator (ASUSTek, page 1_section II and page 2_section II-1: based on some information, reduce UE-specific search space on the component carriers of PDCCH monitoring, such as constraining aggregation levels and the number of PDCCH candidates for each aggregation level. And based on the detected information on the specific component carrier (anchor carrier), reduce UE-specific search space on other component carriers. The detected information could be a new defined DCI format and shall be designed to avoid the increase of blind decoding attempts. Moreover, UE may know whether DL assignments and uplink grants are assigned in the component carriers of PDCCH monitoring or not, based on the detected information). 
 ASUSTek does not appear to explicitly disclose wherein the presence of the carrier indicator in the specific downlink control information format is UE-specific.	However, Kim from similar field of endeavor discloses wherein the presence of the carrier indicator in the specific downlink control information format is UE-specific (Kim, para. 25, 107, 109: a single carrier was configured in uplink or downlink transmission, and a PUCCH of a certain UE was configured and transmitted within the single carrier. Moreover, Kim further discloses a carrier index of UE-specific carrier aggregation or recognition domain, a cell index of a cell set which is specifically set, a subframe index of a specific subframe having specific features such as a precoding pattern or a reference symbol type/pattern).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of ASUSTek as modified by Chung with the teaching of Kim by using the above features such as the cell index is user-equipment (UE)-specific as taught by Kim. The motivation for doing so would have been to enable the allocation of resources to specific uplink control channel feedback to be dynamically signaled by an L1/L2 control signal (as in a PDCCH or MAC message) or high layer signaling (such as RRC signaling).   

Regarding claim 14, ASUSTek as modified by Kim discloses the UE of claim 11, wherein a cell for a downlink control channel transmission is configured by the RRC signaling (ASUSTek, pages 1, 2 sections II-1, 2: UE-specific search space reduction: Based on some information, reduce UE-specific search space on the component carriers of PDCCH monitoring, such as constraining aggregation levels and the number of PDCCH candidates for each aggregation level. Through RRC signaling, narrow down the UE-specific search space of each component carrier). 

Regarding claim 16, ASUSTek discloses a base station for transmitting downlink control information to one user equipment (UE) in order to enable communication over a plurality of cells in a communication system, the base station comprising: a transceiver and a processor coupled with the transceiver and configured (ASUSTeK, pages 1, 3, Introduction, sections II-1, 2, 3: detecting relative information of presence of carrier indicator through a higher layer signaling (such as RRC signaling) from eNB / DL assignments and UL grants for each component carrier based on downlink control information (DCI) format (s) for single carrier with carrier indicator field of a value of 1, 2 or 3 bits. Moreover, ASUSTek discloses the detected information could be a new defined DCI format), and transmit the downlink control information corresponding to the specific downlink control information format on a downlink control channel in a dedicated search space (ASUSTek, page 1_section II and page 2_section II-1: based on some information, reduce UE-specific search space on the component carriers of PDCCH monitoring, such as constraining aggregation levels and the number of PDCCH candidates for each aggregation level. And based on the detected information on the specific component carrier (anchor carrier), reduce UE-specific search space on other component carriers. The detected information could be a new defined DCI format and shall be designed to avoid the increase of blind decoding attempts. Moreover, UE may know whether DL assignments and uplink grants are assigned in the component carriers of PDCCH monitoring or not, based on the detected information).   
ASUSTek does not appear to explicitly disclose wherein the presence of the carrier indicator in the specific downlink control information format is UE-specific.wherein the presence of the carrier indicator in the specific downlink control information format is UE-specific (Kim, para. 25, 107, 109: a single carrier was configured in uplink or downlink transmission, and a PUCCH of a certain UE was configured and transmitted within the single carrier. Moreover, Kim further discloses a carrier index of UE-specific carrier aggregation or recognition domain, a cell index of a cell set which is specifically set, a subframe index of a specific subframe having specific features such as a precoding pattern or a reference symbol type/pattern).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of ASUSTek as modified by Chung with the teaching of Kim by using the above features such as the cell index is user-equipment (UE)-specific as taught by Kim. The motivation for doing so would have been to enable the allocation of resources to specific uplink control channel feedback to be dynamically signaled by an L1/L2 control signal (as in a PDCCH or MAC message) or high layer signaling (such as RRC signaling).   

Regarding claim 19, ASUSTek discloses the base station of claim 16, wherein information on a cell for a downlink control channel transmission is transmitted via the RRC signaling (ASUSTek, pages 1, 2 sections II-1, 2: UE-specific search space reduction: Based on some information, reduce UE-specific search space on the component carriers of PDCCH monitoring, such as constraining aggregation levels and the number of PDCCH candidates for each aggregation level. Through RRC signaling, narrow down the UE-specific search space of each component carrier). 

Regarding claim 21, ASUSTek as modified by Kim discloses the method of claim 1, wherein a downlink control channel format to be used is configured (ASUSTek, page 1, section 2, para. 2: recites the configuration of the DCI formats).

Regarding claim 22, ASUSTek as modified by Kim discloses the method of claim 6, further comprising: configuring a downlink control information format to be used (ASUSTek, page 1, section 2, para. 2: recites the configuration of the DCI formats).

Regarding claim 23, ASUSTek as modified by Kim discloses the UE of claim 11, wherein a downlink control channel format to be used is configured (ASUSTek, page 1, section 2, para. 2: recites the configuration of the DCI formats).

Regarding claim 24, ASUSTek as modified by Kim discloses the base station of claim 16, wherein the processor is further configured to configure a downlink control information format to be used (ASUSTek, page 1, section 2, para. 2: recites the configuration of the DCI formats).

13.	Claims 5, 10, 15, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ASUSTek (Blind decoding in LTE-A, dated 08/28/2009) in view of .

Regarding claim 5, ASUSTek as modified by Kim discloses all the subject matter of the method of claim 1 with the exception wherein a cell identifier for a cell is configured by the RRC signaling.
However, Motorola from similar field of endeavor, discloses wherein a cell identifier for a cell is configured by the RRC signaling (Motorola, page 2, Section ‘Support for Approach 1B’, para. 2: carrier indicator/cell index of each scheduled cell/carrier is disclosed which is inherently transmitted/signaled through higher layer signaling from the Node B). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of ASUSTek as modified by Kim with the teaching of Motorola by using the above features such as a cell identifier for a cell is configured by the a radio resource control (RRC) signaling as taught by Motorola. The motivation for doing so would have been to scheduling for multiple component carriers to support carrier aggregation.

Regarding claim 10, ASUSTek as modified by Kim discloses all the subject matter of the method of claim 6 with the exception wherein a cell identifier for a cell is configured by the RRC signaling.
However, Motorola from similar field of endeavor, discloses wherein a cell identifier for a cell is configured by the RRC signaling (Motorola, page 2, Section ‘Support for Approach 1B’, para. 2: carrier indicator/cell index of each scheduled cell/carrier is disclosed which is inherently transmitted/signaled through higher layer signaling from the Node B). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of ASUSTek as modified by Kim with the teaching of Motorola by using the above features such as a cell identifier for a cell is configured by the a radio resource control (RRC) signaling as taught by Motorola. The motivation for doing so would have been to scheduling for multiple component carriers to support carrier aggregation.

Regarding claim 15, ASUSTek as modified by Kim discloses all the subject matter of the apparatus of claim 11 with the exception wherein a cell identifier for a cell is configured by the RRC signaling.
However, Motorola from similar field of endeavor, discloses wherein a cell identifier for a cell is configured by the RRC signaling (Motorola, page 2, Section ‘Support for Approach 1B’, para. 2: carrier indicator/cell index of each scheduled cell/carrier is disclosed which is inherently transmitted/signaled through higher layer signaling from the Node B). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of ASUSTek as modified by Kim with the teaching of Motorola by using the above features such as a cell identifier for a cell is configured by the a dedicated radio resource control (RRC) signaling as taught by 

Regarding claim 20, ASUSTek as modified by Kim discloses all the subject matter of the apparatus of claim 16 with the exception wherein a cell identifier for a cell is configured by the RRC signaling.
However, Motorola from similar field of endeavor, discloses wherein a cell identifier for a cell is configured by the RRC signaling (Motorola, page 2, Section ‘Support for Approach 1B’, para. 2: carrier indicator/cell index of each scheduled cell/carrier is disclosed which is inherently transmitted/signaled through higher layer signaling from the Node B). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of ASUSTek as modified by Kim with the teaching of Motorola by using the above features such as a cell identifier for a cell is configured by the a dedicated radio resource control (RRC) signaling as taught by Motorola. The motivation for doing so would have been to scheduling for multiple component carriers to support carrier aggregation.

14.	Claims 2, 7, 12, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ASUSTek (Blind decoding in LTE-A, dated 08/28/2009) in view of Kim et al. (US 20110188594 A1) and further in view of Chen et al. (US 20110070845 A1).

Regarding claim 2, ASUSTek as modified by Kim discloses the method of claim 1, but does not clearly teaches wherein the carrier indicator is excluded from a downlink control information format associated with the downlink control channel on a common search space in a control region defined based on control channel information on an orthogonal frequency division multiplex (OFDM) symbol and frequency resources.
However, Chen from similar field of endeavor, discloses wherein the carrier indicator is excluded from a downlink control information format associated with the downlink control channel on a common search space in a control region defined based on control channel information on an orthogonal frequency division multiplex (OFDM) symbol and frequency resources (Chen, para. 8, 9, 37, 157, 178: the common search space includes two downlink control information (DCI) formats without carrier indicators, and the plurality of user-specific search spaces includes DCI formats, of at least two different sizes, with carrier indicators, where cross-carrier control is enabled for unicast traffic via carrier indicators and cross-carrier control is not enabled for broadcast traffic via carrier indicators). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of ASUSTek as modified by Kim with the teaching of Motorola by using the above features such as the carrier indicator is excluded from a downlink control information format associated with the downlink control channel on a common search space in a control region defined based on control channel information on an orthogonal frequency division multiplex (OFDM) symbol and frequency resources as taught by Chen. The motivation for doing so would have been 

Regarding claim 7, ASUSTek as modified by Kim discloses the method of claim 6, but does not clearly teaches wherein the carrier indicator is excluded from a downlink control information format associated with the downlink control channel on a common search space in a control region defined based on control channel information on an orthogonal frequency division multiplex (OFDM) symbol and frequency resources.
However, Chen discloses wherein the carrier indicator is excluded from a downlink control information format associated with the downlink control channel on a common search space in a control region defined based on control channel information on an orthogonal frequency division multiplex (OFDM) symbol and frequency resources (Chen, para. 8, 9, 37, 157, 178: the common search space includes two downlink control information (DCI) formats without carrier indicators, and the plurality of user-specific search spaces includes DCI formats, of at least two different sizes, with carrier indicators, where cross-carrier control is enabled for unicast traffic via carrier indicators and cross-carrier control is not enabled for broadcast traffic via carrier indicators). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of ASUSTek as modified by Kim with the teaching of Chen by using the above features such as the carrier indicator is excluded from a downlink control information format associated with the downlink control channel on a common search space in a control region defined based on control channel 

Regarding claim 12, ASUSTek as modified by Kim discloses the apparatus of claim 11, but does not clearly teaches wherein the carrier indicator is excluded from a downlink control information format associated with the downlink control channel on a common search space in a control region defined based on control channel information on an orthogonal frequency division multiplex (OFDM) symbol and frequency resources.
However, Chen discloses wherein the carrier indicator is excluded from a downlink control information format associated with the downlink control channel on a common search space in a control region defined based on control channel information on an orthogonal frequency division multiplex (OFDM) symbol and frequency resources (Chen, para. 8, 9, 37, 157, 178: the common search space includes two downlink control information (DCI) formats without carrier indicators, and the plurality of user-specific search spaces includes DCI formats, of at least two different sizes, with carrier indicators, where cross-carrier control is enabled for unicast traffic via carrier indicators and cross-carrier control is not enabled for broadcast traffic via carrier indicators). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of ASUSTek as modified by Kim with the teaching of Chen by using the above features such as the carrier indicator is excluded 

Regarding claim 17, ASUSTek as modified by Kim discloses the apparatus of claim 16, but does not clearly teaches wherein the carrier indicator is excluded from a downlink control information format associated with the downlink control channel on a common search space in a control region defined based on control channel information on an orthogonal frequency division multiplex (OFDM) symbol and frequency resources.
However, Chen discloses wherein the carrier indicator is excluded from a downlink control information format associated with the downlink control channel on a common search space in a control region defined based on control channel information on an orthogonal frequency division multiplex (OFDM) symbol and frequency resources (Chen, para. 8, 9, 37, 157, 178: the common search space includes two downlink control information (DCI) formats without carrier indicators, and the plurality of user-specific search spaces includes DCI formats, of at least two different sizes, with carrier indicators, where cross-carrier control is enabled for unicast traffic via carrier indicators and cross-carrier control is not enabled for broadcast traffic via carrier indicators). 
. 

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                                                                                                                                                                 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466